Sinkler, J.,
The learned auditing judge held that where testamentary trustees are invested “with full power, authority and discretion as to purchase, sale and investment of all principal of my estate”, it does not give power either to retain or invest in other than, legal investments for trust estates. The exceptions relate to this finding and, as well, to the, direction to “dispose of the non-legals within a reasonable time”. In his ádjudication he reviews the leading cases on the subject, and we are agreed that his conclusions are correct.
He has quoted the following sentences from the opinion of the Supreme Court in Hale’s Estate, 347 Pa. 177:
“It is well settled that the power to invest in non-legáis must not rest upon equivocal words or upon conjecture, but must clearly appear. The presumption is against the existence of such power, and all doubts áre resolved against the party asserting it: . . .” ,
These phrases are expressed in so lucid a manner that we now requote them.
The exceptions are dismissed, and the adjudication is confirmed absolutely.